ORDER
On 13 February 2006, defendant filed a Motion for Appropriate Relief with this Court pursuant to N.C.G.S. § 15A-1418. Upon consideration of defendant’s Motion to Hold Oral Argument in Abeyance, also filed with this Court 13 February 2006, the Court allows the Motion to Hold Oral Argument in Abeyance and orders pursuant to N.C.G.S. § 15A-1418(b) that the Motion for Appropriate Relief be remanded to the trial court for consideration of the issues raised in Part I of defendant’s Motion for Appropriate Relief. The trial court may order an evidentiary hearing if that court deems such a hearing advisable.
By order of the Court in Conference, this the 7th day of March, 2006.
Edmunds, J. For the Court